Citation Nr: 1326851	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  12-00 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for renal dysfunction.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for hypoxia. 

6.  Entitlement to service connection for hypersomnia.  

7.  Entitlement to service connection for diabetes mellitus.  

8.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

9.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

10.  Entitlement to service connection for a right knee disability.

11.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from February 1969 to November 1970 and from February 2003 to November 2008.

This matter is before the Board of Veterans' Appeals (Board) from March 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified at a videoconference hearing in July 2012 before the undersigned.  A transcript of the hearing is of record.  At the hearing the Veteran was granted a 30-day abeyance period for the submission of additional evidence.  The following day, the Veteran submitted additional evidence that was not reviewed by the RO.  However, he waived RO consideration of the additional evidence, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c) (2012).  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The issues of entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

On the record at the July 2012 hearing, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for hypertension, renal dysfunction, bilateral hearing loss disability, sleep apnea, hypoxia, hypersomnia, diabetes mellitus, peripheral neuropathy of the upper extremities and peripheral neuropathy of the lower extremities. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issues of entitlement to service connection for hypertension, renal dysfunction, bilateral hearing loss disability, sleep apnea, hypoxia, hypersomnia, diabetes mellitus, peripheral neuropathy of the upper extremities and peripheral neuropathy of the lower extremities by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

At the July 2012 hearing (as reflected in the transcript), the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for hypertension, renal dysfunction, bilateral hearing loss disability, sleep apnea, hypoxia, hypersomnia, diabetes mellitus, peripheral neuropathy of the upper extremities and peripheral neuropathy of the lower extremities.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal in these matters, further action by the Board on these issues would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal for entitlement to service connection for hypertension is dismissed.

The appeal for entitlement to service connection for renal dysfunction is dismissed.

The appeal for entitlement to service connection for bilateral hearing loss disability is dismissed.

The appeal for entitlement to service connection for sleep apnea is dismissed. 

The appeal for entitlement to service connection for hypoxia is dismissed. 

The appeal for entitlement to service connection for hypersomnia is dismissed. 

The appeal for entitlement to service connection for diabetes mellitus is dismissed. 

The appeal for entitlement to service connection for peripheral neuropathy of the upper extremities is dismissed. 

The appeal for entitlement to service connection for peripheral neuropathy of the lower extremities is dismissed.


REMAND

The Veteran claims that he has bilateral knee disabilities that were incurred during his second period of active service from February 2003 to November 2008.  In pertinent part, service treatment records (STRs) from the Veteran's first period of service from February 1969 to November 1970, including an October 1970 separation examination report, are negative for any findings related to a knee disability.  Following this period of service, National Guard records show that the Veteran was seen in May 1990 with complaints of left knee soreness.  X-rays studies were negative.  The assessment was possible arthritis and the Veteran's X-ray studies were referred to a physician for further evaluation.  

STRs from the Veteran's second period of service show that the Veteran denied any history of knee problems in March 2003.  A physical examination at that time showed normal lower extremities.  The Veteran was seen in April 2004 with complaints of bilateral knee pain.  X-ray studies in June 2006 showed bilateral osteoarthritis of the knees.  MRI studies in July 2006 showed a torn left medial meniscus; MRI studies in December 2006 showed a torn right medial meniscus and extensive degenerative changes with large areas of absent cartilage.  August 2008 Physical Evaluation Board proceeding found that the Veteran's bilateral knee pain, chronic and present for years, was due to extensive degenerative arthritis as shown on imaging studies.  It was further held that the Veteran's knee disabilities existed prior to his current mobilization (in February 2003) and were not permanently aggravated by his military service.  The Veteran testified in July 2012 that his knee problems did not begin until 2004.

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under the "low threshold" standard of McLendon, an examination to determine the etiology of the Veteran's right and left knee disabilities is necessary.  (With regard to a January 2009 VA examination report, that report is not adequate for adjudication purposes as no etiology opinion was provided by the examiner.)

Moreover, in July 2012 the Veteran reported that he was awarded Social Security Administration (SSA) disability benefits.  This raises the possibility of outstanding SSA disability records that may be pertinent to his claim on appeal.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2012); see also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  On remand, all outstanding SSA disability records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding SSA disability records concerning the Veteran, including all medical records that formed the basis of any decision rendered by SSA.  If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Thereafter, afford the Veteran a VA examination by a physician with the appropriate expertise to determine the etiology of any current or recent right and left knee disabilities.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims file must be reviewed by the examiner in conjunction with the examination. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner provide the following opinions regarding the Veteran's right and left knee disabilities: 

(a) whether the disability clearly and unmistakably pre-existed the Veteran's entrance into his second period of active military service in February 2003 (i.e. whether it is un-debatable that the disability pre-existed service); and, if so, 

(b) whether there is clear and unmistakable evidence (un-debatable) that the disability was not aggravated beyond its natural progression by service (i.e., did not undergo a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability).

(c) for any disability of the left or right knee that did not clearly and unmistakably pre-exist service or that a pre-existing knee disability that was aggravated by his active service, the examiner should opine whether it is as least likely as not (a 50 percent probability or greater) that the knee disability had its onset in service or is otherwise casually related to in-service injury or disease. 

The supporting rationale for all opinions expressed must be provided.  The examiner must acknowledge and discuss the lay statements of record that the Veteran had no problems with his knees until 2004 and the Physical Evaluation Board's finding that the knee disabilities pre-existed service and were not aggravated therein.  All findings and conclusions should be set forth in a legible report.

3.  Then re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


